Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  155116(84)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  TAYLOR SCHOOL DISTRICT and TAYLOR                                                                        Joan L. Larsen,
  FEDERATION OF TEACHERS, AFT, LOCAL                                                                                 Justices
  1085,
           Respondents-Appellants,
                                                                    SC: 155116
  v                                                                 COA: 326128
                                                                    MERC: 13-000133; 13-000029
  NANCY RHATIGAN, REBECCA METZ,
  and ANGELA STEFFKE,
             Charging Parties-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Education Association
  to file an amicus curiae brief in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on March 1, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2017
                                                                              Clerk